Citation Nr: 1641245	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  14-28 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to recognition as a helpless child of a Veteran on the basis of permanent incapacity for self-support prior to age 18.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1961 to June 1978.  He died in April 2010.  The Appellant is his biological son and, prior to the Veteran's death, had served as the Veteran's legal custodian since February 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied, in pertinent part, the Appellant's claim of entitlement to recognition as a helpless child of a Veteran on the basis of permanent incapacity for self-support prior to age 18 ("helpless child claim").  Although the Appellant did not disagree with the March 2011 rating decision, he submitted additional relevant evidence within 1 year of this rating decision which rendered it non-final for VA purposes.  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).  The RO then denied the Appellant's helpless child claim again in a June 2013 rating decision.  The Appellant disagreed with the June 2013 rating decision in July 2013.  He perfected a timely appeal in August 2014.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The record evidence shows that the Appellant was born in September 1968 and reached the age of 18 in September 1986.

2.  The record evidence shows that, in October 1987, the Appellant received a gunshot wound of the left thigh with fracture of mid-shaft of left femur with vascular (femoral) injury, a hacking wound of the right forearm near the elbow with comminuted fracture of the proximal radius and fracture of the proximal ulna, complete transection of the right radial nerve with almost complete transection of the extensor group of muscles on the right, a hacking wound of the left upper arm with transection of the triceps and radial nerve, and bilateral wrist drop secondary to bilateral transection of the radial nerves apparently as a result of being attacked by his father (the Veteran) during a schizophrenic episode.

3.  The record evidence does not show that the Appellant was a member of the Veteran's household and permanently incapable of self-support when he attained the age of 18 years.


CONCLUSION OF LAW

The criteria for entitlement to recognition as a helpless child of a Veteran on the basis of permanent incapacity for self-support prior to age 18 have not been met. 38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. §§ 3.57, 3.210, 3.356 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

VA's duty to notify was satisfied by letters dated in February 2011, January 2012, and in April 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board notes that the February 2011 and January 2012 letters specifically requested information regarding whether the Appellant was a member of the Veteran's household prior to his attaining the age of 18, a statement from a physician who knew of the Appellant's condition showing the extent of disability, diagnosis, prognosis and date of onset, a statement from any institution for treatment, training or custodial care of the Appellant may have been in explaining his condition at entrance and discharge and whether any improvement occurred or can be expected, if the Appellant ever attended a school, a statement from an official of such school showing whether any progress occurred or can be expected, if the Appellant had ever been employed, a statement showing the date and amount of earnings, or statements from at least two persons who knew of the Appellant's condition at age 18.  To date, the Appellant has not provided any of the information requested by VA in February 2011 and in January 2012.  Instead, he has submitted information concerning surgical treatment he received in approximately October 1987 after he sustained grievous injuries when his father (the Veteran) apparently attacked him.

In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that "[t]he duty to assist is not always a one-way street.  If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Appellant in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board, although he declined to do so.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Appellant "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA also must seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the claims file; the Appellant has not contended otherwise.  The Appellant's electronic paperless claims files in VVA and in VBMS have been reviewed.  The Appellant also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

Moreover, while no examination or opinion regarding the Appellant's capacity for self-support prior to age 18 has been obtained in connection with this appeal, the Board finds that such is not required as there is no documentation regarding the Appellant's status as a member of the Veteran's household prior to age 18.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (finding "conclusory, generalized lay statement" that an event or illness during service caused claimant's current condition insufficient to require Secretary to provide examination).  

In summary, VA has done everything reasonably possible to notify and to assist the Appellant and no further action is necessary to meet the requirements of the VCAA.  In the circumstances of this case, additional efforts to assist or notify the Appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (finding remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

Helpless Child Claim

The Appellant contends that he is entitled to recognition as the Veteran's helpless child on the basis of permanent incapacity for self-support prior to age 18.  He specifically contends that, although he was not grievously injured until after he turned age 18, his age at the time when he incurred his grievous injuries (apparently at the hands of his father, the deceased Veteran) should not be considered in determining that he was permanently incapable for self-support prior to age 18.

Laws and Regulations

For purposes of entitlement to VA benefits, the term "child" includes a person who is unmarried and who, before attaining the age of 18 years, became permanently incapable of self- support.  See 38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).  A child of a Veteran may be considered a "child" after age 18 for purposes of benefits under Title 38, United States Code, if found by a rating determination to have become, prior to age 18, permanently incapable of self- support.  See 38 U.S.C.A. § 101(4).  In order to be eligible for VA benefits under 38 U.S.C.A. § 101, the "child" must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years. 

The fact that a child is earning his or her own support is prima facie evidence that he or she is not incapable of self-support, and incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.  38 C.F.R. § 3.356(b)(1).  A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of eighteen years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established.  38 C.F.R. § 3.356(b)(2).

Employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.  38 C.F.R. § 3.356(b)(3).  The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.  38 C.F.R. § 3.356(b)(4).

The Court has held that in cases such as this, the "focus of analysis must be on the [claimed helpless child's] condition at the time of his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other words, for purposes of initially establishing helpless child status, the claimed helpless child's condition subsequent to his or her eighteenth birthday is not for consideration.  If a finding is made that a claimed helpless child was permanently incapable of self-support as of his or her eighteenth birthday, however, then evidence of the claimed helpless child's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support.  Id.  If the claimant is shown to be capable of self-support at eighteen, VA is required to proceed no further.  Id.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Appellant's claim of entitlement to recognition as a helpless child of a Veteran on the basis of permanent incapacity for self-support prior to age 18.  The Appellant contends that, although he was not grievously injured until after he turned 18, his age at the time of his grievous injuries (apparently at the hands of his father, the deceased Veteran) should not be considered in determining that he was permanently incapable for self-support prior to age 18.  Despite the Appellant's assertions to the contrary, the record evidence does not support finding that he was permanently incapacitated for self-support prior to age 18.  The Appellant's birth certificate shows he was born in September 1968; accordingly, he turned 18 in September 1986.  As noted above, the Appellant did not respond to multiple requests from VA in February 2011 and in January 2012 for relevant information which might support his helpless child claim.  See Wood, 1 Vet. App. at 193.  Instead, as also noted above, the Appellant only submitted selected records from an attending physician who apparently treated him in October 1987 for grievous injuries.  

A review of the record evidence shows that, according to E.G.P., M.D., the attending physician who treated the Appellant in October 1987 following these injuries, he had the following surgeries at that time: open reduction and intramedullary nailing of the left femur, debridement of the myorrhaphy extensor group of muscles on the right, K-wire pinning of comminuted fracture of the right proximal radius, intramedullary pining of the right ulnar fracture, repair (neurorrhaphy) of the right radial nerve, myorrhaphy of the triceps muscle of the left arm, nerve repair of the radial nerve of the left arm, and right above-the-knee amputation due to failed vascular repair.  The Appellant's diagnoses in October 1987 were a gunshot wound of the of the left thigh with fracture of mid-shaft of left femur with vascular (femoral) injury, a hacking wound of the right forearm near the elbow with comminuted fracture of the proximal radius and fracture of the proximal ulna, complete transection of the right radial nerve with almost complete transection of the extensor group of muscles on the right, a hacking wound of the left upper arm with transection of the triceps and radial nerve, and bilateral wrist drop secondary to bilateral transection of the radial nerves.

A review of the record evidence also indicates that the Veteran was hospitalized involuntarily for several months in a psychiatric ward at a VA Medical Center beginning in October 1987 contemporaneous to when the Appellant received his grievous injuries.  As relevant to the Appellant's helpless child claim, the hospitalization record for the Veteran's involuntarily psychiatric hospitalization indicates that:

Two days [prior to the Veteran's admission], the informant [who is not identified in this record] woke up early in the morning due to a shouting voice.  When he went to the scene, he saw his mother kneeling on the floor with both her thighs blown off by the shot gun.  His brother, [the Appellant], was with them.  The [Veteran] was holding the gun.  Out of fear, [redacted] and the informant returned to the room.  At that time, the [Appellant] was not yet hurt.  Later, they came out of the room and when the [Veteran] shouted to them to get out they did.  When [the Appellant] was trying to stop the [Veteran] from hitting his mother, the [Veteran] hit [the Appellant] with a sharp object.  Then [redacted] and [redacted] ran.

[The Appellant] was seen running out of the house and tried to scale the 10 feet wall when suddenly a shot rang out and he was heard shouting several times, 'Daddy please stop, I don't want to die.'  The informant climbed the wall but when the [Veteran] saw him, he pointed the gun at the informant and the latter fell.  Before the informant fell, he saw [the Appellant] with wound[s] on both arms and his leg blown off.

The Board acknowledges the horrific nature of the injuries sustained by the Appellant apparently at the hands of his father, the deceased Veteran, in October 1987.  Given what happened in October 1987, the Board finds it reasonable to infer that the Appellant's life changed dramatically for the worse thereafter.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  

The evidence also suggests that the Appellant tried working after he was injured in 1987 and was unable to do so.  He asserted in statements on his August 2014 substantive appeal (VA Form 9):

I went to Guam in 1989 [with] the help of my brothers to apply for U.S. citizenship and tried to work but I couldn't last and had a hard time so I went back to the Philippines to just be with my father and ever since depended on his monthly benefits from VA for support.  Now that my father has passed away, I remain here in our house only depending on my wife's support and my children's assistance in getting around for help.

Despite the horrific injuries he experienced in October 1987 and the apparent impact of those injuries on his life thereafter, the fact remains that the Appellant was over age 18 when he was wounded grievously by his father in October 1987.  And, as noted elsewhere, the Appellant has provided no relevant information regarding his alleged permanent incapacity for self-support prior to age 18.  See Wood, 1 Vet. App. at 193.  The sparse information which the Appellant submitted in support of his helpless child claim pertains instead to the injuries he incurred in October 1987, the surgical treatment he received in October 1987 for these injuries, and his life after October 1987 - all of which occurred when he already was over age 18.  Simply put, the record evidence does not show that the Appellant resided in the Veteran's household prior to age 18 or was permanently incapable of self-support prior to turning 18.

The Board recognizes that the question of "permanent incapacity" is a determination predicated on medical and/or mental health findings.  In this regard, the Board is aware of the Appellant's contentions as to his claimed incapacity although these contentions relate to his alleged incapacity after he turned 18 and do not relate to his alleged incapacity prior to his turning 18.  Although the Appellant is competent to describe his symptoms and activities following the injuries he sustained in October 1987, as a lay person, he is not competent to render a medical opinion in terms of either the degree of disability or the date at which such disability became so severe as to result in permanent incapacity.  In other words, the Appellant's contentions are outweighed by the lack of medical evidence with respect to his mental or physical health and any other relevant documentation concerning his alleged permanent incapacity prior to turning 18.

The Board notes that it is bound by the laws and regulations permitting a determination of permanent incapacity for self-support for persons who have not yet attained the age of 18 years.   38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. §§ 3.57, 3.210, 3.356 (2015).  The Board also notes that it is without authority to grant benefits on the basis of equity.  See also 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416 (1994).  Courts have held that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  There simply is no provision of law under which the Board may grant the relief sought by the Appellant in this appeal (i.e., by finding that he is entitled to recognition as a "helpless child" of the deceased Veteran although he was over age 18 years when he allegedly became permanently incapable of self-support).  

As the preponderance of the evidence is against the Appellant's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board is grateful to the deceased Veteran for his honorable service and regrets that a more favorable outcome could not be reached on the Appellant's claim.


ORDER

Entitlement to recognition as a helpless child of a Veteran on the basis of permanent incapacity for self-support prior to age 18 is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


